VILLANTI, Judge.
Nathaniel Ottesen appeals the trial court’s summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial with regards to claims one, two, and four through thirteen. However, the trial court failed to address claim three, as previously ordered by this court. See Ottesen v. State, 862 So.2d 30 (Fla. 2d DCA 2003). Accordingly, this claim must once again be remanded to the trial court to conduct an evidentiary hearing or attach those portions of the record that conclusively refute claim three.
Affirmed in part; reversed and remanded in part.
STRINGER and KELLY, JJ., Concur.